PER CURIAM.
We find no error by the trial court in refusing to sever appellant’s trial from that of his codefendant. McCray v. State, 416 So.2d 804 (Fla.1982). We also find no reversible error by the trial court in the admission of the fingerprint evidence or in its instructions to the jury. We agree with appellant, however, that his conviction for the lesser included offense of attempted robbery with a firearm cannot stand. See Bell v. State, 437 So.2d 1057 (Fla.1983).
Accordingly, we affirm appellant’s conviction and sentence for murder, but remand this cause to the trial court with directions that the conviction for attempted robbery with a firearm be vacated.
ANSTEAD, C.J., and LETTS and BERA-NEK, JJ., concur.